Exhibit 10.6
 
LOAN AGREEMENT
 
Between
 
Paseco ApS
c/o Crowe Horwath
Strandvejen 58 5
2900 Hellerup
CVR-nr: 31 36 36 08
 
And
 
Dandrit Biotech A/S
Symbion Sciencepark Fruebjergvej 3
21 00 København Ø
C VR-nr.  26027322
 
(Paseco ApS and Dandrit Biotech A/S are individually referred to as “Party” and
jointly as the “Parties”)
 
Whereas:
 

 
A.
Dandrit Biotech A/S are  in the process of raising new equity via a reverse
merger into an USA company and subsequent listing in the US

 

 
B.
Paseco ApS has agreed to issue certain loans to Dandrit Biotech A/S to ensure
sufficient equity in Dandrit Biotech A/S during the process, and

 

 
C.
Dandrit Biotech A/S has  chosen to accept these loans

 
Now therefore, the parties have agreed as follows:
 
1.
The loans

 
Paseco ApS has agreed to issue the following loans to Dandrit Biotech A/S.
 
DKK 2,500,000 issued as of February 15, 2014
DKK 2,300,000 issued as of March 18, 2014


 
 

--------------------------------------------------------------------------------

 
 
2.
Interest

 
The loans will accrue interest at 5% per year as from the time where they are
received by Dandrit Biotech A/S and until repayment is done.
 
If Dandrit Biotech A/S postpones repayment, cf. clause 3, the interest is
increased to 7% from January 1, 2015 until repayment is done.
 
3.
Repayment

 
The loans are due on February 1, 2015 unless Dandrit Biotech A/S wish to
postpone repayment until February 1, 2016.
 
If Dandrit Biotech A/S wish to postpone repayment as mentioned above they must
inform Paseco ApS no later than December 31, 2014.
 
Dandrit Biotech A/S is entitled to repay the loans at any time.
 
4.
Other provisions

 
This Agreement supersedes all previous agreements, written or oral, between the
Parties.
 
This Agreement is made in English and signed by the Parties in two copies, one
copy for each Party.
 
DanDrit Biotech A/S
   
Date: April 29, 2014
 
Date: April 29, 2014
     
Signature /s/ Eric Leire                                           
 
Signature /s/ Niels Erik Nielsen                                   
Mr. Eric Jean Marie Leire, President
 
Mr. Niels Erik Nielsen
Chief Executive Officer
 
Chairman of the board of directors
     
Paseco ApS
   
Date: April 29, 2014
 
   
Signature /s/ Ole Abildgaard                             
   
Ole Abildgaard
   

 

--------------------------------------------------------------------------------